DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 1, 7, 8 and 10-23 are pending.
	Claim 23, drawn to a non-elected invention is withdrawn from examination.
	Claims 2-6 and 9 have been cancelled.
	Claims 1, 7 and 8 have been amended.
Claims 1, 7, 8 and 10-22 are examined on the merits, with species, CD3, EpCAM and catumaxomab.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Withdrawn Rejections
Claim Rejections - 35 USC § 112
4.	The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. Claims 4 and 6 have been cancelled.
Claim Rejections - 35 USC § 102
5.	The rejection of claim(s) 1, 8, 10-18, 21 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Krawczyk et al. (Onkologie 35 (10): 592-594, September 18, 2012) is withdrawn in light of the amendment to claim 1, see In the Claims submitted December 15, 2020. Claims 2-6 and 9 have been cancelled.
New Grounds of Objection
Drawings
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3A, 3B, 3C, 3D, 3E and 3F; and Figure 4A, 4B, 4C, 4D, 4E and 4F.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The rejection of claims 1, 7, 8 and 10-22 under 35 U.S.C. 103 as being unpatentable over Krawczyk et al. (Onkologie 35 (10): 592-594, September 18, 2012), and further in view of Taniguchi et al. (Clin. Exp. Immunol. 115:131-135, 1999) and Ghayur et al., US 2014/0219912 A1 (published August 7, 2014) is maintained. Claims 2-6 and 9 have been cancelled.
st full paragraph.
	Applicants further argue primary reference, Krawczyk teaches treating malignant ascites with catumaxomab and not neoplasm of the urinary bladder and how the two conditions are distinct, see page 6, 2nd paragraph of the Remarks.  Moreover, Applicants argue the catumaxomab was administered intraperitoneally and not intravesically, see page 6, 2nd paragraph.  
	Additionally, Applicants argue secondary reference, Taniguchi reads on intravesical administration of BCG and not the multispecific antibody required by the claimed invention, see page 6, last paragraph.  And secondary reference, Ghayur while teaching catumaxomab, it does not teach the antibody in regards to disease treatment.  Accordingly, Applicants state the references do not teach the claimed invention and in particular, the elements set forth in claim 1, see bridging paragraph of pages 6 and 7; and paragraph bridging pages 7 and 8.  
	Applicants conclude their arguments with a summary of their claimed invention pointing out Figures 3 and 4, noting “[n]one of the cited art suggests this can be achieved”, see page 7, last paragraph.  
	The Examiner has carefully reviewed and considered Applicants’ arguments, as well as Figures 3 and 4 and they are found not to be persuasive.

Notwithstanding,  the administration of catumaxomab for treatment of disease including cancers of the bladder can be achieved by intravesical means as noted in Ghayur, see page 14, section 0105-page 15, section 0108; and page 34, 2nd column, lines 12 and 13.  Moreover, one of ordinary skill in the art would have also been motivated to treat a disease of the urinary bladder locally given Taniguchi teaches intravesical instillation renders local immunological effects.  Furthermore, Krawczyk notes there is “EpCAM overexpression…in high-grade and advanced-stage transitional cell carcinoma”, see page 593, 2nd column, 2nd paragraph. Clearly, not only does the malignant ascites due to urethelial carcinoma express EpCam but the primary site of the cancer, the bladder does as well, see Introduction beginning on page 592.  
One of ordinary skill in the art would have impetus and reasonable expectation of success in combining the references to arrive at the claimed method and absent evidence to the contrary, one of ordinary skill in the art would have been able to predictably obtain the claimed subject matter. Applicants are reminded " [o]bviousness does not require absolute predictability of success… For obviousness under § 103, all that is required is a reasonable expectation of In re Kubin, 561 F.3d 1351, 1360 (Fed.Cir. 2009) (quoting In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988) (emphasis removed). Hence, the rejection is maintained. 
Krawczyk teaches “…successful catumaxomab treatment of malignant ascites in a patient with advanced carcinoma of the urinary bladder…”, see page 592, 1st column, Case Report. With the administration of catumaxomab, a trifunctional hybrid antibody specific for the T cell surface antigen, CD3 and cancer-associated antigen/tumor-associated antigen, EpCAM to a patient there is the treatment of advanced carcinoma of the urinary bladder and urothelial carcinoma, see title; and paragraph bridging 592 and 593. 
	Catumaxomab was administered via intraperitoneal injection, see paragraph bridging 592 and 593. Two hundred thirty g of catumaxomab was administered in 4 separate 6-h constant-rate infusions (i.e. 10, 20, 50 and 150 g on days 0, 3, 7 and 10, respectively), see page 593, Case Report, 2nd paragraph. Absent evidence to the contrary the administered antibody was comprised within a pharmaceutical composition including a buffer.
	Krawczyk does not teach the claimed method, wherein catumaxomab administered intravesically and in combination with autologous immune effector cells or with an anti-cancer drug.  
	However, Taniguchi teaches innate treatment with peripheral blood mononuclear cells (PBMC) after intravesical bacille Calmette-Guerin (BCG) instillation, see Summary; and Protocol…section beginning on page 131. Moreover, Ghayur teaches treating bladder cancer with a combination of anti-tumor agents including for example, catumaxomab, binding proteins, drugs, cytotoxic agents and angiogenesis inhibitors, see page 12, section 0103; page 14, section 0105; and page 34, 2nd column 2, lines 12 and 13. These therapeutic agents may be delivered 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

flexible schedule, however she can generally be reached between the hours, 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



22 February 2021
/Alana Harris Dent/
Primary Examiner, Art Unit 1643